Citation Nr: 0503818	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  99-19 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder, claimed as dermatitis, to include as secondary 
to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from August 1967 to August 
1969, including service in Vietnam.  This matter comes before 
the Board of Veterans Appeals (Board) on appeal from an 
October 1998 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which 
denied the veteran's requests to reopen claims for service 
connection for PTSD and for dermatitis as a result of 
exposure to herbicides.  The veteran submitted a timely 
notice of disagreement with the denial of the requests to 
reopen the claims in August 1999.  Following issuance of a 
statement of the case (SOC) in September 1999, the veteran's 
timely substantive appeal was received in that same month, 
September 1999.  

The veteran requested a hearing before the Board.  The 
requested hearing was conducted in November 2004 before the 
undersigned Veterans Law Judge.  At the hearing, the 
veteran's representative requested that the appeal remain 
open for 60 days following the hearing so that the veteran 
could submit additional evidence.  That request was granted, 
and the veteran submitted additional evidence in December 
2004.  The appeal remained open until January 8, 2005.  

During the pendency of this appeal, claims of entitlement to 
service connection for chronic peripheral neuropathy and for 
acute or subacute peripheral neuropathy were denied in 
February 2002.  The record does not reflect that the veteran 
disagreed with or appealed these denials, and these claims 
are not before the Board for appellate review.

In a December 2004 statement, the veteran waived his right to 
have additional evidence referred to the agency of original 
jurisdiction for review.  38 C.F.R. § 20.1304 (2004).  That 
waiver is valid, and appellate review may proceed.

The reopened claim of entitlement to service connection for a 
skin disorder, claimed as dermatitis, to include as secondary 
to exposure to herbicides, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate the claims addressed in 
this decision, and all identified evidence relevant to the 
claims addressed has been obtained.

2.  A November 1996 determination that the veteran had not 
submitted new and material evidence to reopen claims of 
entitlement to service connection for PTSD or for a skin 
disorder became final one year later, in the absence of 
timely disagreement or appeal.

3.  Evidence associated with the record since the November 
1996 decision which denied a request to reopen a claim of 
entitlement to service connection for PTSD bears directly and 
substantially upon the merits of the claim for service 
connection for PTSD, is neither cumulative nor redundant, and 
must be considered in order to fairly decide the merits of 
the claim.

4.  New evidence corroborates stressors described by the 
veteran, and additional VA medical opinion links the 
veteran's current PTSD to his service in Vietnam.

5.  The evidence associated with the record since the 
November 1996 rating decision which denied a request to 
reopen a claim of entitlement to service connection for a 
skin disorder bears directly and substantially upon the 
matter under consideration and is neither cumulative nor 
redundant.  This evidence must be considered in order to 
fairly decide the merits of the claim.




CONCLUSIONS OF LAW

1.  The November 1996 rating decision that denied requests to 
reopen a claim of entitlement to service connection for PTSD 
and for a skin disorder became final.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. § 3.156, 3.159 (1998).

2.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for PTSD, and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 
C.F.R. § 3.156, 3.159 (1998).

3.  The criteria for service connection for PTSD are met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.304 (2004).

4.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for a skin 
disorder, claimed as dermatitis, to include as secondary to 
exposure to herbicides.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has submitted new and material 
evidence to reopen claims of entitlement to service 
connection for PTSD and a skin disorder.

Preliminary Matter: Duties to Notify & to Assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  The VCAA 
does not, however, require the Board to reopen previously-
denied claims in the absence of new and material evidence.  

The requests to reopen claims of entitlement to service 
connection for PTSD and a skin disorder have been granted.  
Each issue before the Board on appeal has been decided in the 
veteran's favor.  Therefore, further discussion of VA's 
actions in compliance with the VCAA is not required, as no 
outcome which is more favorable to the veteran could be 
obtained by remanding any claim for further action to comply 
with the VCAA.

Factual background

Evidence of record at the time of prior final denials 
included the veteran's service medical records.  The 
veteran's service pre-induction examination, conducted in 
November 1966, discloses that the veteran provided a history 
of tinea pedis, although none was specifically noted on 
physical examination.  Physical inspection in August 1967 
disclosed no additional defects.  The veteran was treated 
several times during service for a non-healing ulcer on the 
right foot.  However, service medical records are devoid of 
records of further treatment of the right foot after October 
1968.  Service separation examination conducted in May 1969 
is devoid of findings of, history of, or notation of any skin 
disorder.

An August 1989 Agent Orange registry examination discloses 
that the veteran complained of a recurrent rash and pruritis 
recurring approximately four or five times per year.  The 
Agent Orange registry examination report does not include a 
notation as to the approximate date of onset of the rash.

At the time of an October 1990 claim for compensation for a 
skin disorder, the veteran stated that the skin disorder, 
described as itching all over the upper body, had been going 
on for 10 to 12 years.  

In an August 1992 statement, the veteran indicated he had 
been hospitalized in August 1992 for a "chemical reaction" 
manifested by knots on his head, skin rash/hives, and 
swelling.  Private outpatient treatment records dated from 
September 1980 to August 1992 disclose no treatment of a skin 
disorder except in August 1992, when urticaria, with hives, 
was diagnosed.  Private inpatient treatment records dated in 
August 1992 reflect that, after the veteran was treated in 
the emergency department without success for his generalized 
urticaria, he was admitted.  

By a statement submitted in September 1993, the veteran 
indicated he had been treated at the Chillicothe VA Medical 
Center since 1985, and he requested that those records be 
reviewed.  VA outpatient clinical records from the 
Chillicothe VA Medical Center disclose that the veteran was 
treated for a pruritic rash in November 1989.  In August 
1991, the veteran complained of intermittent rash under his 
arms.  In February 1992, the veteran sought treatment for a 
generalized recurrent rash.  The veteran reported having the 
rash for 10 years.  In July 1992, the veteran was taken for 
emergency treatment after inhaling an irritant from road 
construction, which caused him to break out in hives.  The 
veteran was again treated for itching and a skin rash in 
March 1993.

In April 1992, the veteran complained of anxiety and low 
energy.  On social work assessment, it was noted that the 
veteran was not sure what was bothering him.  He reported a 
number of symptoms, including headaches and nightmares.  He 
requested enrollment in the PTSD program.  The social worker 
concluded that the veteran had some symptoms of PTSD.  VA 
outpatient treatment records through October 1993 disclose 
outpatient mental health treatment.  Diagnoses of dysthymia 
and PTSD were assigned.  

In a statement submitted in January 1994, the veteran 
described his stressors primarily as defoliant missions.  He 
stated that the defoliant missions came under enemy fire at 
times.  He also stated he fell into a deep hole, from which 
he was rescued by fellow service members.  He also identified 
a fellow service member, T.B., who threatened to kill him.  
That service member received a discharge for mental 
disabilities, the veteran reported.  

By a rating decision prepared and issued in March 1994, the 
RO denied claims for service connection for PTSD and a skin 
disorder, on the basis that there was no verification of 
stressors, and no diagnosis of chloracne or any skin disorder 
which could be presumed related to exposure to herbicides.  

In July 1995, the veteran submitted a statement seeking 
service connection for PTSD.  He attached VA outpatient 
treatment records dated from April 1992 to May 1995.  Those 
records disclosed additional episodes of treatment for a skin 
disorder and for PTSD.  A May 1995 medical statement provided 
an opinion that the veteran had suffered from PTSD since his 
return from Vietnam.  

The RO obtained additional VA outpatient treatment records 
through February 1995.  Those records were consistent with 
the records submitted by the veteran and those previously 
associated with the claims file. 

By an August 1995 rating decision, the RO advised the veteran 
that new and material evidence was required to reopen the 
claim of entitlement to service connection for PTSD.  The RO 
advised the veteran that there was no new evidence which 
would assist in verifying stressors.

In statements received in June 1996 and in September 1996, 
the veteran requested an extension of time to submit new 
evidence following the August 1995 rating decision, and 
reiterated that he was seeking service connection for PTSD 
and for a disorder secondary to exposure to herbicides.  The 
veteran was advised by the RO in a November 1996 letter that 
he had not submitted new and material evidence.  

In August 1998, the veteran submitted a statement seeking 
service connection for a psychiatric disorder.  He reiterated 
stressors previously described and attached documentation 
reflecting his participation in the VA Agent Orange registry 
and receipt of payment through the Agent Orange Veteran 
Payment Program.  

Additional evidence obtained during the pendency of the 
claims includes daily staff journals obtained from the U.S. 
Armed Services Center for Unit Records Research (CURR).  
These records are consistent with the veteran's statements 
and testimony that the individuals named by the veteran in 
his stressor statements were attached to the veteran's unit 
of assignment.  Those reports verify that an individual named 
by the veteran in his stressor statements was evacuated at 
the approximate time the veteran stated that the former 
fellow service member was evacuated.  However, the morning 
reports do not indicate the reason for the evacuation.  

The September 1968 daily staff journals corroborate the 
veteran's statements that his unit conducted missions to drop 
a riot control agent (CS) on enemy positions from a 
helicopter and that the battalion conducted defoliation 
operations around base camps and fire or support bases.  

VA outpatient treatment records dated in March 2000 through 
October 2003 reflect that the veteran was treated for 
cellulitis of an area on the chest.  In December 2000, the 
veteran was re-evaluated for a skin disorder.  The veteran 
reported having rashes on his body since his return from 
Vietnam, as well as tingling and numbness in both hands.  He 
reported that the rashes spontaneously disappeared only to 
later reappear.  A biopsy disclosed seborrheic keratitis.  
The provider indicated that he would re-evaluate the veteran 
when results of laboratory examinations of the blood became 
available.  An April 2001 outpatient treatment note reflects 
that the veteran was seen for an Agent Orange follow-up.  The 
examiner concluded that, given the clinical findings of 
depressed reflexes and symptomatic impairment of sensation in 
the fingers, a diagnosis of peripheral neuropathy which might 
be related to Agent Orange should be considered.

VA outpatient treatment records dated from 1990 through 
October 2003 reflect that the veteran was treated for PTSD.  
He reported such symptoms as panic attacks manifested by 
palpitations, shortness of breath, hypervigilance, 
restlessness, concentration difficulties, difficulty falling 
asleep, reexperiencing of traumatic events in the form of 
repetitive dreams with accompanying anxiety and night 
awakening occurring approximately two or three times per 
week, isolation during most waking hours other than 
interaction with his children, and general irritability.

The report of VA examination conducted in September 2001 
reflects that the veteran reported a history of more than 30 
years of an erythematous, intermittent, pruritic eruption on 
his trunk and extremities.  Multiple biopsies in the past 
disclosed dermatitis.  Treatment with topical steroids was 
not effective.  A biopsy disclosed superficial perivascular 
dermatitis and fibrosis in the upper dermis.  The examiner 
concluded that the etiology of the skin disorder was unknown.  
Photographs of the skin disorder were taken, and are 
associated with Volume I of the claims files.  

By a statement dated in November 2004, the veteran's treating 
VA psychiatrist stated that the veteran suffered from PTSD 
and opined that it was at least as likely as not that the 
veteran's PTSD was the result of his military service in 
Vietnam.

At his Board hearing conducted in November 2004, the veteran 
testified that he was treated at the VA Medical Center in 
Huntington West Virginia in the early 1970s, perhaps in 1973 
and 1974, for a skin disorder.  He testified that, when he 
was in a helicopter dropping the nerve agent, CS, they stayed 
high to keep away from ground fire.  He stated that the base 
where he was stationed was never hit by enemy fire, but an 
icehouse which was a short distance away from the base camp 
was hit by enemy fire two or three times per month.  He 
testified that convoys he was with were also shot at on 
occasion.  The veteran testified that, at one point, he 
almost fell in a deep hole, and fractured a toe.  He 
testified that a former fellow service member held a gun to 
his head after getting a Dear John letter.

Law and regulations applicable to requests to reopen claims 
of entitlement to service connection

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  Under the standard 
in effect when the veteran submitted his claims, new and 
material evidence means evidence not previously received 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a). 

The veteran does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The standard for new and material evidence was amended in 
2002.  See 38 C.F.R. § 3.156(a) (2002).  However, that 
amendment applies only to claims to reopen received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  Since the current claims were received before that 
date, the law in effect when the claims were filed is 
applicable.  That is the standard discussed.

The additional evidence is presumed credible for the purposes 
of reopening a claim unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

1.  Request to reopen claim for PTSD

 The evidence received since the prior final denial of 
service connection for PTSD includes official records which 
corroborate the veteran's contentions that he was involved in 
defoliant spraying missions, both on the ground and by 
helicopter, outside the base where he was stationed.  In 
addition, the new evidence includes medical evidence of a 
clear diagnosis of PTSD and a medical opinion that the 
veteran's PTSD is due to his Vietnam service.

This evidence is new, in that it was not previously of 
record.  This evidence is material, since it corroborates 
portions of the veteran's statements and testimony, and 
includes a medical opinion relevant to the claim.  Because 
new and material evidence has been received, the claim for 
service connection for PTSD is reopened.

Once a claim is reopened, the Board must consider whether 
VA's duty to assist the veteran has been met.  If the duty 
has not been met, the reopened claim must be remanded for 
further development.  If the duty to assist the veteran has 
been met, the claim may be considered on the merits.

In this case, although the service department records 
provided by CURR do not specifically corroborate the 
veteran's testimony that the convoys on the ground were shot 
at by the enemy, the records make it clear that the service 
members spraying defoliant required security, suggesting that 
enemy fire was anticipated.  Moreover, the recommendation for 
an award of the meritorious unit commendation makes it clear 
that the helicopter missions flew at treetop level and 
exposed personnel to small arms fire, and that the missions 
to drop drums of the riot control agent, CS, required flying 
over enemy positions.  These records are consistent with a 
finding that the veteran was exposed to combat with the 
enemy.

The veteran's testimony that he sustained a fracture of a toe 
when he partially fell into a booby-trapped hole in Vietnam 
is contradicted by the service medical records, which reflect 
that the veteran provided a history of a toe fracture at the 
time of examination for enlistment, and there is no other 
diagnosis or treatment of a toe fracture noted in the service 
medical records.  

The new and material evidence corroborates the veteran's 
descriptions of at least some stressors.  Given the clear 
clinical diagnosis of PTSD over many years, and the clear VA 
medical opinion of record linking the veteran's current PTSD 
to his service in Vietnam, the evidence establishes that the 
veteran meets the criteria for service connection for PTSD.

2.  Request to reopen claim for service connection for a skin 
disorder

The evidence obtained since the prior final denial of the 
request to reopen the claim for service connection for a skin 
disorder includes evidence supporting the veteran's 
statements and testimony that he was exposed to defoliants 
and other chemicals during service.  The additional evidence 
includes medical opinion that a relationship between the 
veteran's exposure to chemicals in service and his current 
skin disorders is possible.  

This evidence is new, in that it was not previously of 
record.  This additional evidence is relevant to the merits 
of the claim for service connection.  New and material 
evidence to reopen the claim of entitlement to service 
connection for a skin disorder, to include as secondary to 
exposure to herbicides and other chemicals in service, has 
been submitted.

As noted above, once a claim has been reopened, the Board 
must determine whether the duty to assist the veteran to 
develop the claim has been met.  If so, then the claim may be 
decided on the merits.  In this case, medical opinion 
suggests that a link between the veteran's exposure to 
chemicals in service and a current skin disorder is possible, 
but that medical opinion does not address the likelihood of 
such a link.  Because this medical opinion does not indicate 
whether it is at least as likely as not that there is a 
relationship between the veteran's service and his current 
skin disorder, further factual development as to the 
likelihood of such relationship is required.  

Although another VA medical opinion is of record, the Board 
is unable to determine whether that medical opinion is 
favorable or unfavorable to the veteran's claim.  The 
examiner who conducted VA examination in September 2001 
rendered an opinion as to whether the skin disorder was 
related to the veteran's Agent Orange exposure.  The 
examination report, as associated with the claims files, 
states, "There is know (sic?) known medical literature 
knowledge that can explain this chronic dermatitis, as it is 
related to his agent organge (sic) exposure."  

The meaning of this opinion is somewhat unclear.  The Board 
is unable to determine whether this opinion is favorable or 
unfavorable to the veteran's claim.  Therefore, as discussed 
below, further action is required in order to meet the duty 
to assist the veteran.  The reopened claim of entitlement to 
service connection for a skin disorder, to include as 
secondary to exposure to herbicides or other chemicals in 
service, is addressed in the REMAND appended to this 
decision.   




ORDER

The appeal for service connection for PTSD is reopened and 
granted.

The appeal to reopen a claim of entitlement to service 
connection for a skin disorder, to include as secondary to 
exposure to herbicides or other chemicals during service, is 
granted, and the claim is reopened; the appeal is granted to 
this extent only.


REMAND

Further factual development as to the likelihood of a 
relationship between the veteran's exposure to chemicals in 
service and his current skin disorder, to include 
clarification of the opinion rendered in a September 2001 VA 
examination report, is required.  

While this case is in remand status, updated VA and/or 
private clinical records should be obtained, and actions 
required under the VCAA and current case law interpreting the 
VCAA should be undertaken.  See Disabled American Veterans, 
et. al. v. Secretary of Department 
of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be advised as to 
what information and evidence is required 
to substantiate his claim for service 
connection for a skin disorder, and which 
portions of the information and evidence 
he is responsible for and what 
information and evidence VA will assist 
him to obtain or develop.  The veteran 
should also be advised that he may submit 
additional clinical records, medical 
opinions, or statements which will assist 
him to substantiate his claim, and that 
evidence reflecting diagnosis or 
treatment of a skin disorder proximate to 
his service discharge would be the most 
persuasive evidence to substantiate his 
claim.  He should be advised to provide 
VA with any evidence in his possession 
that pertains to the claim.

If there are any additional documents, 
reports, or types of records which might 
substantiate his claim, he should 
identify such records.  In any event, the 
veteran should be specifically asked to 
provide any evidence in his possession or 
to identify any evidence that might be 
obtained that might substantiate his 
claim on appeal.

The veteran should be notified that 
failure to report for any scheduled VA 
examination(s) without showing good cause 
may adversely affect the outcome of his 
claim for service connection for a skin 
disorder, and may result in a denial.  
38 C.F.R. § 3.655 (2004).

Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

2.  The veteran should be afforded an 
opportunity to submit alternative 
evidence regarding the onset of a skin 
disorder, including pharmacy records, 
prescription records, records of medical 
expenses, employment clinical records or 
examinations, reports of examinations for 
purposes of education or insurance, 
statements from co-workers, friends, or 
others who may have observed relevant 
symptoms, or any other evidence that 
might substantiate the veteran's 
contentions.  

3.  The veteran should also be afforded 
the opportunity to identify any and all 
providers he has reason to think may have 
additional reports of examinations of the 
skin, especially proximate to the 
veteran's service discharge in 1969.  

Records of the veteran's treatment at the 
Huntington, West Virginia VA Medical 
Center from 1972 to 1974 and at the 
Chillicothe VA Medical Center from 1974 
to 1976 should be requested.  

Any other records of treatment of VA or 
non-VA treatment of a skin disorder prior 
to 1980 which are identified by the 
veteran should be sought.

4.  The veteran should be afforded VA 
examination(s) of the skin.  The relevant 
portions of the claims folder, to include 
the service medical records and post-
service VA examinations and post-service 
clinical records related to the skin, and 
the daily staff journals reflecting 
defoliant spraying missions and missions 
involving CS should be flagged for and 
reviewed by the examiner in connection 
with the examination, and the examiner 
should discuss that review in the 
examination report.  All indicated tests 
and studies should be performed, and all 
pertinent findings should be reported in 
detail.  The examiner should assign a 
diagnosis for any skin disorder present.  
The examiner should state whether it is 
at least as likely as not (50 percent 
likelihood or greater) that the veteran 
has a current skin disorder that was 
incurred in, manifested in, or is 
etiologically related to the veteran's 
service or any incident thereof, to 
include exposure to CS or defoliants.  

5.  After all necessary development 
described above has been conducted, the 
veteran's claim should be readjudicated.  
If the decision remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case.  The veteran and his 
representative should be afforded an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


